Citation Nr: 0428084	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for chloracne.

2.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
February 1971, including a tour in Vietnam, for which he 
received the Silver Star and other medals and awards.

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
In May 2002, the RO granted service connection for PTSD and 
assigned a 30 percent rating.  In October 2002, the RO 
granted service connection for chloracne and assigned a 
noncompensable (i.e., 0 percent) evaluation.  After 
additional evidence was received, a Decision Review Officer 
(DRO), in a November 2002 decision, increased this rating to 
10 percent.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran's chloracne does not cause itching, 
exfoliation, extensive lesions, marked disfigurement, or 
limited motion, has not caused "deep" scars, and does not 
affect 40 percent of his face and neck.

3.  The veteran's PTSD is manifested by occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to a depressed mood, anxiety, 
suspiciousness, infrequent panic attacks, and sleep 
impairment; his PTSD has not resulted in flattened affect or 
circumstantial, circumlocutory, or stereotyped speech, 
impaired memory, judgment or abstract thinking, or frequent 
panic attacks.




CONCLUSIONS OF LAW

1.  The criteria have not been met for an evaluation higher 
than 10 percent for chloracne.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7801 through 7806 
(2002), DCs 7801 through 7805, 7829 (2003).

2.  The criteria have not been met for an evaluation higher 
than 30 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's January 2001 claim for service 
connection for PTSD and his July 2002 claim for service 
connection for chloracne.  The VCAA's implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  The RO 
met this requirement here as to both claims.  

The veteran filed his PTSD claim in January 2001, and the 
RO's first action in response to this claim was its July 2001 
VCAA letter.  The RO did not take any adjudicative action 
until its May 2002 rating decision granting service 
connection.  The veteran filed his chloracne claim in July 
2002, and the RO's first action in response to this claim was 
its September 2002 VCAA letter.  The RO did not take any 
adjudicative action as to this claim until October 2002, when 
it granted service connection.  Thus, in compliance with 
Pelegrini, the RO provided the VCAA notification to the 
veteran prior to its initial adjudicative action on both of 
his claims.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words."  Id. at 3.

These requirements were met in this case.  The RO's VCAA 
letters informed the veteran of the application of this law 
to his claims for service connection for PTSD and chloracne 
(as they then were).  These VCAA letters also explained what 
the evidence would have to show and the information still 
needed to show it in order to establish his entitlement to 
service connection for these disorders.  In addition, 
the letters explained the respective responsibilities of the 
RO and him in obtaining this information.  Finally in this 
regard, in both letters, the RO wrote:  "tell us about any 
additional information or evidence that you want us to try to 
get for you."  Thus, the RO complied with the VCAA notice 
content requirements, as it provided in its VCAA letters the 
information specified by Charles and Quartuccio and indicated 
to the veteran that he should provide any information or 
evidence in his possession pertaining to his claims.  
Moreover, although the claims now at issue concern whether he 
is entitled to higher initial ratings for these conditions 
(as opposed to service connection since that has been 
granted), VA is not required to provide additional VCAA 
notice concerning this downstream issue since VA already has 
given VCAA notice regarding the original service connection 
claims.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).



In addition, the veteran's service personnel records and 
service medical records (SMRs) are on file, and private and 
VA treatment records have been obtained and associated with 
the claims file.  In addition, the veteran has submitted to 
the Board records of leave he took pursuant to the Family and 
Medical Leave Act and photographs of the areas of his body 
affected by chloracne.  There is no indication that other 
private or Federal records exist that should be requested, or 
that any pertinent evidence was not received.  The RO thus 
complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


General Principles Applicable to Claims for Higher Initial 
Ratings

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).



As to both claims, the veteran timely appealed for a higher 
initial rating for the now service-connected disorders, and 
he continued to appeal after the evaluation for chloracne was 
increased to 10 percent.  Consequently, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  See also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the maximum possible rating 
unless he indicates otherwise).


Entitlement to an Initial Rating Higher than 10 Percent for 
Chloracne

Shortly after the veteran filed his July 2002 claim for 
service connection for chloracne, the criteria for evaluating 
disabilities of the skin, to include scars, were changed, 
effective August 30, 2002.  67 Fed. Reg. 49,590 - 49,599 
(2002) codified at 38 C.F.R. § 4.118).

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991), to the extent that Karnas conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, and the prior version may 
be applied, if more favorable, to periods preceding and 
following the change.  See also VAOGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2003).

Thus, the old version of 38 C.F.R. § 4.118 (2003) must apply 
for the time period prior to the August 30, 2002 effective 
date of the amendments.  Whereas, thereafter, the more 
favorable version of the regulations, new or old, will be 
applied.

Under the amended version, chloracne is now specifically 
addressed in DC 7829, which provides for the following 
ratings:  a 0 percent rating for superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent; a 10 
percent rating for deep acne (deep inflamed nodules and pus-
filled cysts) affecting less than 40 percent of the face and 
neck, or deep acne other than on the face and neck; and a 
maximum rating of 30 percent for deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of 
the face and neck.  DC 7829 also provides the option of 
rating the condition as disfigurement of the head, face, or 
neck (under Diagnostic Code 7800), or as scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Id.

In comparison, under the prior version of the regulations the 
most analogous Diagnostic Code is 7806, for eczema.  A 10 
percent evaluation requires exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  
For a 30 percent evaluation, there must be exudation or 
itching that is constant, extensive lesions or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, DC 7806 (2002).

February 1993 records from the Savin Dermatology Center noted 
a history of pimples on the veteran's back.  An examination 
indicated multiple cystic pimples and open comedones over his 
back.  Oral antibiotics and skin cream were prescribed.  A 
follow-up, March 1990 examination indicated that the pimples 
and comedones were still present, but had improved.  In 
November 1994, Dr. Savin excised a 4-cm. sebaceous cyst from 
the veteran's chest.  The site was benign and drainage was 
okay.  The veteran experienced a flare up of the acne in June 
1994, but by August 1994 it had again improved, to the point 
where the back was described as "fairly clear."

A VA outpatient treatment (VAOPT) record from June 2002 
reflects that the veteran denied pruritus, pain, or bleeding 
from his lesions.  The veteran noted that the acne occurs 
predominantly over his back, buttocks, and legs, but largely 
spared his trunk and face.  An examination reflected mild 
sunburn on the face and back with no blistering.  There was 
"extensive distribution" of small 1-2 cm. round scars on 
the back, which extended over the back of the neck and down 
to his buttocks.  He also had scattered open and closed 
comedones overlying areas of scar.  The veteran also had 
numerous inflammatory cysts over his flanks and superior 
buttocks.  There was no evidence of excoriations, but the 
skin was mildly lichenified.   The were similar scars on the 
trunk/abdomen and posterior lower extremities as were on the 
back, but they were far fewer in number.  According to the VA 
Physician, the upper extremities and face "were spared."  
The physician noted that the vast majority of the veteran's 
lesions were old and there was little evidence of active 
inflammatory/cystic acne.  The veteran was not symptomatic, 
and the absence of active inflammation would render oral 
agents like accutane as well as creams ineffective.  
Consequently, the plan was to avoid tight belts or jeans, and 
to wear loose clothing.

At a September 2002 VA examination, the veteran described 
occasional pain and sensitivity to touch as the primary 
symptoms of his chloracne, but denied pruritus, bleeding, or 
other symptoms.  A physical examination revealed multiple 1 
to 2 cm. round scars, many of which were bridging, as well as 
a few comedones and inflammatory lesions.  These lesions were 
generally painless to the touch.  There was no ulceration, 
exfoliation, or crusting, and no systemic manifestations.  
The diagnosis was of chloracne after exposure to herbicides 
in Vietnam.

Initially, the Board notes that the appropriate diagnostic 
code under which to rate the veteran's chloracne is the 
current version of DC 7829.  This is because he would not be 
entitled to an evaluation higher than the current 10 percent 
under either the old skin criteria or the current DC 7829 
alternative criteria, allowing a rating of chloracne under 
DC's 7801 through 7805 for scars.  Under potentially 
applicable diagnostic codes in the old criteria, only DC's 
7801 and 7806 contained ratings higher than 10 percent.  But 
DC 7801 applied to third degree burns, which the veteran does 
not have, and DC 7806, for eczema, only allowed for ratings 
of higher than 10 percent if there was constant itching or 
exfoliation, extensive lesions, or marked disfigurement, and 
the veteran has not been shown to have itching or 
exfoliation, and his lesions were described as "few" and 
painless to touch.  Under the new, alternative criteria, (DCs 
7801 to 7805), only DC 7801 provides for a rating higher than 
10 percent, and that is for scars, other than the face, head, 
or neck, which are deep and cause limited motion.  A "deep 
scar" is defined in Note 2 to DC 7801 as one associated with 
underlying soft tissue damage.  There is no allegation or 
evidence that the veteran's scars cause limited motion or 
that they are "deep," and, consequently, a higher rating is 
not available under the current versions of DC 7801 to 7805.  

Under DC 7829, the only rating available higher than 10 
percent is the 30 percent rating for deep acne affecting 40 
percent or more of the face and neck.  As the chloracne does 
not affect the veteran's face, and the only chloracne of the 
neck noted was an indication in the June 2002 VAOPT records 
that it extended from the back of the neck downward, the 
chloracne has not been shown to affect 40 percent of the face 
and neck, nor even 40 percent of the neck itself.

The photographs submitted by the veteran do not change the 
above analysis.  The photographs enclosed with the November 
2002 letter, those in the envelope postmarked February 2003, 
and those enclosed with the March 2003 letter, show chloracne 
under the veteran's arm, the side of his chest, his upper and 
lower back, his hip and abdomen, and his upper legs.  The 
photographs of the back and side of his head and neck show 
that the chloracne is far less visible than that on the other 
parts of his body, and, in any case, those photographs 
showing the face and neck demonstrate that any lesions do not 
affect 40 percent of the face or neck, and certainly not 40 
percent of the face and neck.

In sum, the symptoms of the veteran's chloracne do not 
warrant a rating higher than the current 10 percent under any 
potentially applicable diagnostic code for any time period 
since he filed his claim.  As the preponderance of the 
evidence is against the veteran's claim for a rating higher 
than 10 percent for his chloracne, the benefit-of-the-doubt 
doctrine does not apply, and his claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 
(2003); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


Entitlement to an Initial Rating Higher than 30 percent for 
PTSD

The regulations relating to PTSD were amended effective 
November 7, 1996, prior to the veteran's January 2001 claim 
for service connection for this disorder.  Thus, only the new 
criteria may apply to his claim.  He currently has a 30 
percent evaluation, effective January 2001, the date of his 
claim for service connection, which was granted on the basis 
of his combat experience as a medic in Vietnam.

Under 38 C.F.R. § 4.130, DC 9411 (2003), a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is assigned when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

One measurement of symptoms associated with PTSD and other 
mental disorders is the GAF score.  The GAF score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV)).  A 31 to 40 GAF 
rating involves some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking or mood.  
The examples given include someone who avoids friends, 
neglects family and is unable to keep a job.  A GAF of 41 to 
50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is indicative of only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

VAOPT records from May 2000 through August 2001 reflect that 
the veteran had a problem with alcohol dependence.  He was 
treated for this dependence, completed a substance abuse 
dependence program (SADP) in June 2000, relapsed, and again 
completed a full time SADP in September 2001.  During 
treatment, he acknowledged his alcohol dependence.  He 
consistently denied suicidal or homicidal ideation or 
auditory or visual hallucinations.  His memory attention and 
concentration were within normal limits in May 2000 and did 
not decline after that.  Similarly, his judgment and insight 
were good, and there was no indication they diminished.  May 
2000 VAOPT notes indicate that his speech was fluent and 
goal directed, although a July 2000 VAOPT note indicated:  
"Inability/ineffective coping:  splits off affect."  He 
denied depression in May and November 2000.  In July and 
August 2001 VAOPT notes, his participation in group meetings 
as part of the SADP were noted, and during this time he 
admitted to periods of depression, especially during 
anniversaries of events he experienced in combat.  

In June 2000, his mental status was said to be "fully 
normal."  He had been married for many years, had 3 
children, 2 of whom were in college, and frequently noted his 
stable marriage and supportive family.  He has been employed 
with the United States Postal Service (USPS) since 1974, 
taking leave to participate in SADPs.  

In August 2001, the veteran resumed drinking and subsequently 
entered a SADP.  He indicated that he intended to return to 
work upon completion of the SDAP, and noted that his mood 
improved due to his renewed abstinence from alcohol.  At this 
time, his GAF was 45.

In February 2002, the veteran reported improvement of his 
depression with medication, enjoyment with his family, in 
particular visits home from his children.  

At his May 2002 VA PTSD examination, the veteran noted his 
completion of a SADP, and continued follow-up treatment for 
substance abuse.  He reported:  experiencing intrusive 
thoughts and recollections of Vietnam almost every day; 
distressing dreams about 12 times in the previous 2 weeks to 
a month, causing him to remain awake for much of the night; a 
sense of reliving experiences in Vietnam, without specifying 
any experience in particular; psychological distress and 
physiological reaction when seeing helicopters; avoids 
discussions about Vietnam, places that arouse recollections; 
does not socialize or feel comfortable in crowds; feels 
detached and estranged from others; some numbing of feelings; 
difficulty staying asleep, in concentrating, irritability, 
hypervigilance, especially in crowds; and some exaggerated 
startle response.

According to the VA examiner it appeared the veteran's social 
life was restricted due to his symptomatic problems, and his 
occupational life was somewhat affected.  

At the examination, the veteran was neatly groomed and 
dressed, his eye contact was good, and his motor behavior was 
appropriate.  He described his mood as moderately depressed.  
His affect was "full range."  His speech and thought 
processes were normal.  He was coherent and logical and 
understood abstract concepts, although he was slightly 
concrete in his understanding of a common saying.  His 
thought content was without bizarre or unusual ideas.  He 
indicated that his appetite was good, but his energy level 
and libido were depressed.  He was negative for 
hallucinations of all kinds.  He was also oriented to person, 
place, and time.  His attention and concentration were 
somewhat disrupted, but he was able to repeat numbers 
forwards and backwards accurately.  His immediate and recent 
memory were average.  His judgment and insight were fair, but 
he denied suicidal or homicidal ideation.  His ability to 
handle his own benefits was good.

The examiner described the veteran's PTSD as mild to 
moderate, and his GAF score was 55-60.  The examiner 
concluded that the veteran had used his drinking to help him 
modify the symptoms of his PTSD.  The examiner also noted 
that the severity of the veteran's PTSD was unclear from his 
VAOPT notes, and added, "His vocational functioning is 
intact in that he works full time and is not in a great deal 
of conflict at his work."

In a June 2002 letter, the veteran's wife noted his 1-week 
disappearance in 1994, when he embarked without notice to 
visit his Sergeant from Vietnam.  This incident adversely 
affected the veteran's job, marriage, and relationship with 
his children, including causing his wife to contact an 
attorney intending to initiate divorce proceedings.  She also 
described his reluctance to discuss his Vietnam experiences 
with anyone, including his doctors.

The veteran's wife also noted an incident in which the 
veteran reacted angrily to someone who referred to the wives, 
mothers, and children of the American soldiers who died in 
Vietnam, responding that the same was true for the 
Vietnamese, and that he was the one who had made some wives 
widows and children fatherless.  This was a reference to the 
veteran having to secure the hill by shooting already dead 
Vietnamese in case they were "playing dead" before he could 
tend to the wounded.  She also noted that his sheets are damp 
from sweat at least once per week, that he had thrashing fits 
while sleeping, and that he sleeps with a hunting knife by 
the bed, which he used to keep under his pillow before his 
wife convinced him to move it.

The veteran's wife concluded that, prior to serving in 
Vietnam, the veteran was vivacious, ambitious, loving, 
caring, and full of life and dreams, and that when he came 
back he was deflated and could not get his zest for life 
back.  She also noted that his fear of death is almost non-
existent.

Based on the above, the Board finds that the veteran's 
current 30 percent rating is appropriate, and that he is not 
entitled to the next highest, 50 percent rating under 
38 C.F.R. § 4.130, DC 9411 (2003) for any time period since 
his January 2001 claim for service connection for PTSD.  His 
symptoms are far more similar to those contained in the 30 
percent criteria that those in the 50 percent criteria.  He 
had some social and occupational impairment, the primary 
symptoms of both the 30 and 50 percent rating criteria.  But, 
significantly, his symptoms are far more similar to those in 
the 30 percent criteria than those in the 50 percent 
criteria.

The veteran did not have the flattened affect or 
circumstantial, circumlocutory, or stereotyped speech 
contained in the 50 percent criteria.  Indeed, the May 2002 
VA examiner found the veteran's affect to be "full range" 
and his speech and thought processes normal.  The VAOPT notes 
indicate the veteran's speech was fluent and goal directed, 
with only an isolated, ambiguous reference to "splits off 
affect."  There were no indications of panic attacks, and 
certainly not more than once a week as indicated in the 50 
percent criteria.  The VAOPT notes also indicate the memory, 
attention, and concentration were within normal limits, with 
good insight and judgment.  Similarly, the May 2002 VA 
examiner characterized the veteran's speech and thought 
processes as normal, without bizarre or unusual ideas, and 
that he was coherent and logical and understood abstract 
concepts.  The examiner did note that the veteran was 
slightly concrete in understanding a common saying, and that 
his attention and concentration were somewhat disrupted, but 
he was still able to repeat numbers forwards and backward 
accurately, and his memory was average.  In addition, he felt 
depressed at times, but specifically denied depression on 
other occasions, and his mood fluctuated somewhat, improving 
when he was able to maintain his abstinence from alcohol.  He 
had some difficulty in establishing and maintaining effective 
work and social relationships, and stated he did not feel 
comfortable in crowds, and had feelings of detachment and 
estrangement from others.  However, by the same token, he 
frequently noted his strong marriage and supportive family, 
and was able to maintain consistent employment with the USPS 
for many years, interrupted only by the time he spent in 
SADPs, which was reflected in the Family and Medical Leave 
Act materials he recently submitted to the Board.  The VA 
examiner confirmed that the veteran's occupational impairment 
was minimal, concluding that the veteran's vocational 
functioning was intact and that he did not have a great deal 
of conflict at work.

In sum, the veteran has very few of the symptoms contained in 
the 50 percent rating, and those that he does have, such as 
occasional disturbances of mood and motivation, and 
difficulty in work and social relationships, have not been 
consistently present, and have been counterbalanced by 
positive factors relating to the same criteria, such as 
improved mood, strong family relationships, and good ability 
to manage his own affairs.  While his wife has written 
eloquently in support of his claim, and she is competent to 
testify as to the behavior she has observed, see Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995), she is not competent 
opine as to the medical significance of this behavior, as the 
latter is a matter that requires medical expertise.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995).

The Board also notes that a GAF score of 45 was reported in 
August 2001.  A GAF of 41 generally indicates serious 
symptoms, such as suicidal ideation and severe obsessional 
rituals, but the VAOPT records reflect hat the veteran did 
not have such symptoms, and indeed, repeatedly denied 
suicidal ideation.  Aside from this, his more recent GAF of 
55-60, which was reported after the more complete May 2002 VA 
Examination, is more in line with the moderate symptoms of 
PTSD that he has exhibited.

The objective medical evidence, as well as the veteran's 
statements and those of his wife, reflect occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to depressed mood, anxiety, 
suspiciousness, infrequent, if any, panic attacks, and sleep 
impairment.  But these symptoms are fully consistent with and 
contemplated by the 30 percent evaluation he currently has, 
especially in light of his successful completion of SADPs, 
and his generally satisfactory functioning, including routine 
behavior, self-care, and normal conversation.  As the 
preponderance of the evidence is against his claim for an 
initial rating higher than 30 percent for his PTSD, the 
benefit-of-the-doubt doctrine does not apply, and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102, 4.3 (2003); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
chloracne is denied.

The claim for an initial rating higher than 30 percent for 
PTSD is denied.




	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



